Citation Nr: 0628203	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-36 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  Pertinently, in that rating decision the RO 
denied entitlement to service connection for bilateral 
hearing loss. The veteran perfected an appeal of this issue.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The competent medical evidence of record does not show 
that the claimed bilateral hearing loss is related to active 
service.


CONCLUSION OF LAW

The claimed bilateral hearing loss was neither incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as the November 2005 
Statement of the Case (SOC), January 2006 Supplemental 
Statement of the Case (SSOC), and May 2006 SSOC.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports, private medical opinions and examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including those raised at RO hearing; service medical 
records; VA medical records; private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§  3.303, 3.304 (2006).  Service 
connection may also be granted for certain chronic diseases, 
including certain organic diseases of the nervous system, 
when such diseases are manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. 
38 C.F.R. § 3.385 (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.

The Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

In this case, the service medical records include December 
1942 and April 1946 audiological examination reports showing 
the veteran had 15/15, bilaterally, based on whispered voice 
testing.  The veteran's service medical records do not 
include complaints of or treatment for hearing problems.  

The post-service medical evidence includes a November 2004 VA 
audiological test which indicates the veteran's pure tone 
thresholds, in decibels, for the right ear were 25, 35, 55, 
60, 60 and for the left ear were 25, 30, 50, 65, 60, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His speech discrimination was 86 percent 
bilaterally.  Given these results, the Board finds that the 
veteran's hearing impairment meets the criteria under 
38 C.F.R. § 3.385 (2006) for a hearing disability for VA 
purposes.  Nevertheless, the veteran must still show that his 
current hearing disability has a nexus to his service.  

During the December 2005 RO hearing, the veteran testified 
that he served from 1942 to 1946 with the United States Navy.  
He reported that while he was traveling to the United States 
from the Philippines on a liberty ship, he was in close 
proximity to a heavy gun that was fired to sink cargo that 
had fallen off of a ship.  He reported that this event 
severely affecting his hearing for four or five days.  The 
veteran indicated that he did not bring this to the attention 
of medical personnel aboard the ship because he did not want 
to delay his return home to his family.  The veteran also 
reported that he was seen for the first time in 2000, and 
that his hearing loss was first detected at that time.  

The evidence includes two differing medical opinions 
addressing the etiology of the veteran's bilateral hearing 
loss.  Dr. Y.T. stated in her September 2005 and April 2006 
letters that the veteran's bilateral hearing loss is related 
to the veteran's reported in-service incident.  Dr. Y.T. 
based her opinion on the veteran's report that his symptoms 
began immediately after hearing a cannon fire while on an 
aircraft carrier while the veteran was on active duty.  

Conversely, a VA medical examination in November 2004 
included a review of the entire claims file.  The examination 
included the results of an audiological examination and 
resulted in a diagnosis of bilateral hearing loss.  During 
this examination, the veteran reported that his post-service 
noise exposure included 40 years of working around machinery 
as an industrial physicist/engineer.  He reported that he was 
intermittently in a noisy environment, wore hearing 
protection while conducting vibration tests, and did not wear 
hearing protection while in a machine shop.  The veteran also 
reported that he engaged in carpentry work and used a 
chainsaw recreationally without using hearing aids.  The 
November 2004 examiner provided the opinion that the 
currently diagnosed bilateral hearing is less likely as not 
related to military service.  The examiner noted that 
although the veteran appeared to have had some exposure to 
noise while in service and reported one particularly 
traumatic episode, the veteran's hearing fully recovered 
after the incident.  The examiner noted that the incident 
appeared to be a temporary threshold shift.  The examiner 
also reported that since the veteran's hearing difficulties 
manifested within the last ten years and he had significant 
post-service noise exposure, the veteran's hearing loss is a 
result of the post-service noise exposure combined with aging 
effects.   

The opinion of the November 2004 VA examiner was based on 
review of the veteran's service medical records, a complete 
audiological examination including a detailed description of 
the veteran's reported injury and the other evidence in the 
claims file.   Because the opinion of the VA medical examiner 
was based upon a complete review of the veteran's claims file 
and a thorough examination of the veteran, the Board finds 
that opinion to be of greater probative weight than the 
private physician's opinion.  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support a grant of the 
claimed bilateral hearing loss. As discussed above, the 
veteran's hearing disability meets the requirements for a 
hearing disability for VA's purposes under 38 C.F.R. § 3.385.  
However, the preponderance of the evidence is against the 
veteran's contention that his bilateral hearing loss was 
incurred during service, that it became manifest to a 
compensable degree within a year of his discharge from 
service, or that it is otherwise related to service.  The 
Board finds that it was not until at least 2000, per the 
veteran's history, that he was found to have hearing 
problems, which is at least a five decades after his 
discharge from service in 1946.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed bilateral hearing loss is 
related to his service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation.  Absent a professional 
medical opinion linking the veteran's disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant. 
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed bilateral hearing loss is not related to 
service.  Given that the preponderance of the evidence of 
record does not support the veteran's contentions, the Board 
finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case. The veteran's claim must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


